—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Upon review of the record, we conclude that there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s ruling denying claimant’s application for unemployment insurance benefits under disqualifying circumstances. It is well settled that an employee’s unauthorized absence from work can be found to constitute disqualifying misconduct (see, Matter of Burns [Commissioner of Labor], 259 AD2d 797; Matter of Greene [Commissioner of Labor], 252 AD2d 622). The record reveals that claimant failed to adhere to the employer’s policy by taking days off without authorization and misrepresenting the reason for his absences, and claimant’s exculpatory explanations merely presented a credibility issue for the Board to resolve (see, Matter of Jones [Interboro Mut. Indem. Ins. Co. — Commissioner of Labor], 249 AD2d 864).
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.